              Case 1:19-cv-08359-VEC Document 41 Filed 04/23/20 Page 1 of 1




                                                                                    JEFFREY L. KESSLER
                                                                                                        Partner
                                                                                                (212) 294-4698

                                                               April 23, 2020

VIA ECF
Hon. Valerie Caproni
United States District Judge
Southern District of New York
40 Foley Square, Room 240
New York, NY 10007

           Re:      Relevent Sports, LLC v. United States Soccer Federation, Inc.,
                    No. 19-cv-8359(VEC)

Dear Judge Caproni:

        Plaintiff Relevent Sports, LLC (“Relevent”) writes to provide clarification that it is willing
and able to participate in oral argument on the currently-pending Motion to Compel Arbitration or
in the Alternative to Dismiss the Complaint1 by telephone or video conference.2 Relevent provides
this clarification in light of Chief Judge McMahon’s Order that the Court “may continue to hold
hearings . . . in the exercise of [its] discretion” but is “strongly encouraged” to do so “by telephone
or video conferencing where practicable.”3 Proceeding in this manner will ensure that the health
and safety of the Court, all Court personnel, the parties, and their counsel remains of paramount
importance, while also affording the parties an appropriate and fair opportunity to argue the merits
of their respective positions without delay (particularly since the Court has stayed all discovery
pending the resolution of this Motion). Additionally, because the Court’s ruling will turn on its
interpretation of the law as applied to the Complaint allegations, the pending Motion is well-suited
for remote argument.
                                                               Respectfully submitted,




                                                               Jeffrey L. Kessler


cc:        All Counsel of Record (via ECF)


1
    ECF Nos. 33, 35, 39.
2
    Relevent’s preference is to proceed by video conference.
3
    Standing Order at ¶¶ 4, 8-9, In re: Coronavirus/COVID-19 Pandemic, No. 1:20-mc-00196-CM (Apr. 20, 2020).
